Citation Nr: 1216691	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1944 to March 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is decided.  

The Veteran has asserted that he sustained acoustic trauma while serving in World War II and that he has had trouble with hearing loss since that time.  He reported that over the years, his bilateral hearing loss disability has increased in severity.  A review of the Veteran service documents and a March 2006 DD Form 215 shows that the Veteran was awarded a Combat Infantryman Badge (CIB) for his service.  Therefore, the Board concedes the Veteran's hazardous noise exposure during active service.  

In April 2011, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported military occupational noise exposure in the form of artillery fire and enemy attack when serving in the Battle of the Bulge, Ardennes forces, and the Rhine River crossing.  He reported that the combat environment was constantly noisy and that he sought out foxholes for shelter.  The Veteran reported that his post-service occupational noise exposure consisted of working as an engineer for 43 years, during which time his duties were administrative in nature.  He denied using hearing protection or having annual hearing examinations during his time of employment.  The examiner reported that the Veteran worked for two years prior to his active service as an engine lathe operator.  The Veteran denied engaging in any recreational hobbies that subjected him to noise exposure.  Based on the history provided by the Veteran and the examination results, the examiner diagnosed mild to severe right ear sensorineural hearing loss disability and normal to severe left ear sensorineural hearing loss disability.  

The examiner opined that it was not as likely as not that the Veteran's bilateral hearing loss disability was a result of military noise exposure.  In this regard, the examiner reported that there were no records to indicate or support the presence of hearing loss until 59 years following the Veteran's active service; the audiogram testing results indicated a decline in low frequency hearing ability when compared with the results from a December 2005 test, which are inconsistent with hearing loss as a result of noise exposure; at separation from active service, the Veteran's whispered voice test was normal; the Veteran worked in a machine shop for 43 years subsequent to his separation from active service; and the Veteran was a lathe operator for two years prior to entering the military.  

While the VA examiner reported that there was no treatment for bilateral hearing loss disability for 59 years following the Veteran's separation from active service, the Board notes that the Veteran has consistently reported that he has had hearing problems since his separation from active service and that they have gotten progressively worse over the years.  The Board notes that the Veteran is competent to report when his symptoms of hearing loss began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.  Furthermore, the Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

As the VA examiner failed to take into account the Veteran's lay statements regarding his continuity of symptomatology, the Board finds the April 2011 opinion inadequate upon which to base a denial of entitlement to service connection.  

The April 2011 VA examiner also noted that the Veteran had a history of working as an engineer in a machine shop.  However, the Veteran has reported that his duties were administrative in nature and that he was not exposed to overly hazardous noise during his post-service employment.     

Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to accurately determine the nature and etiology of his bilateral hearing loss disability.  

Current treatment records should also be obtained before a decision is rendered in this case.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
	
1. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include VA Medical Center treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. Then, the Veteran should be afforded a VA examination by an audiologist or physician with sufficient expertise, different from the April 2011 VA examiner, to determine the nature and etiology of any currently present bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to the hearing impairment in each ear as to whether there is a 50 percent or better probability that the disorder is etiologically related to noise exposure sustained in active service, to include noise exposure sustained during combat service in World War II.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his lay accounts of continuity of symptomatology.

The rationale for all opinions expressed must be provided.  

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

